Citation Nr: 1520544	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the RO in Nashville, Tennessee that in pertinent part, denied service connection for a left knee disability.

A personal hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in October 2014.  As this evidence was submitted after his substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  In fact he waived initial RO review of some of this evidence in September 2014.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) .

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his claimed left knee disability, and the Board finds that a VA examination is required, for the reasons and bases discussed below.

The Veteran has submitted credible statements and testimony to the effect that he fell and injured his left knee at a landing zone during service in Vietnam, and that he was treated for a gash or wound on his knee by a field medic.  He has stated that he has had continuous left knee symptoms since that injury, which he treated himself, and recent VA medical records dated in April 2012 reflect that he has arthralgia and a scar on his left knee.  

Where the evidence shows that a Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.

The Veteran's service personnel records reflect that he served in Vietnam from May 1968 to May 1969.  He did not receive any combat citations or participate in any campaigns, and his military occupational specialty (MOS) was that of a radio relay and carrier operator.  He has stated that his MOS was in communications, and that he injured his left knee in a landing zone within a combat zone, and that he heard weapons firing nearby at the time of the injury.  See his statements dated in May 2011 and April 2012, and on VA psychiatric examination in August 2011.

Although his service treatment records are negative for a knee injury or disability, in light of the medical evidence showing that the Veteran has current left knee arthralgia and a scar, and the Veteran's credible lay evidence of injury during service in Vietnam and of continuous symptoms since then, there is an indication that the current knee disability may be associated with the Veteran's service.  As there is insufficient competent medical evidence on file for VA to make a decision on the claim, the Board finds that this case must be remanded to obtain a VA medical opinion as to the etiology of any current left knee disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra. 

The Veteran has testified that he receives VA medical care.  Pertinent medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all additional records of any relevant VA treatment for a left knee disability since the Veteran's separation from service that are not already on file.

2.  Arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current left knee disability.  The claims file must be provided to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current left knee disability - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or within one year of the Veteran's discharge from service, or is otherwise related or attributable to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. The examiner should consider the Veteran's claims of continuous complaints since service separation. 

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

